Citation Nr: 9908666	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-10 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the post-operative residuals of gastritis with a spastic 
colon and gastroesophageal reflux disease. 

2.  Entitlement to an evaluation in excess of 10 percent for 
bursitis of the left shoulder (minor).  

3.  Entitlement to service connection for bursitis of the 
elbows and knees. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran raised the issue of entitlement to service 
connection for hearing loss in his September 1996 notice of 
disagreement, and offered testimony concerning this issue at 
the May 1997 hearing.  Entitlement to service connection for 
defective hearing of the right ear was denied in a June 1997 
rating decision.  He was notified of this decision in a June 
1997 letter.  However, the veteran has not initiated an 
appeal by submitting a notice of disagreement with this 
issue, and it is not currently before the Board.  


FINDINGS OF FACT

1.  The veteran's post-operative residuals of gastritis with 
a spastic colon and gastroesophageal reflux disease is 
characterized by symptomatology that includes acid reflux, 
some discomfort, and bowel movements that alternate between 
constipation and diarrhea. 

2.  The veteran retains full range of motion of the left 
shoulder, and has complaints of flare-ups productive of pain 
and crepitus.  

3.  The veteran's gastrointestinal and orthopedic 
disabilities have not rendered his disability picture unusual 
or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.

4.  The claim of entitlement to service connection for 
bursitis of the elbows and knees is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the post-operative residuals of gastritis with a spastic 
colon and gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.114, Diagnostic Codes 7307, 7319 
(1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for bursitis of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (1998).

3.  The veteran has not submitted evidence of a well grounded 
claim of entitlement to service connection for bursitis of 
the elbows and knees.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of Disabilities

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

An allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director, or the Director, Compensation and Pension 
Service, upon field submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is : A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Gastrointestinal Disability

The record shows that entitlement to service connection was 
established in a June 1984 rating decision for gastritis with 
spastic colon, postoperative.  A zero percent evaluation was 
assigned for this disability under the rating code for 
hypertrophic gastritis.  This evaluation was increased to 10 
percent in a February 1989 rating decision.  In a May 1997 
rating decision promulgated during the course of this appeal, 
the description of the veteran's disability was expanded to 
include gastroesophageal reflux disease, and the current 30 
percent evaluation was assigned under the rating code for 
irritable colon syndrome.  As the veteran's disability 
remains evaluated as less than 100 percent disabling, and as 
he has not indicated a desire to withdraw this claim, it 
remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  

Under the schedule of ratings for the digestive system, 
ratings under codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
evaluation to the next higher evaluation where the severity 
of the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.  

The veteran's disability is currently evaluated under the 
rating code for irritable colon syndrome.  Severe irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) with 
symptoms such as diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
is evaluated as 30 percent disabling.  Moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
with abdominal distress is evaluated as 10 percent disabling.  
Mild irritable colon syndrome with disturbances of bowel 
function with occasional episodes of abdominal distress is 
evaluated as zero percent disabling.  38 C.F.R. § 4.114, Code 
7319.  

The veteran was previously evaluated under the rating code 
for hypertrophic gastritis.  Chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas is evaluated 
as 60 percent disabling.  Chronic gastritis with multiple 
small eroded or ulcerated areas, and symptoms is evaluated as 
30 percent disabling.  Chronic gastritis with small nodular 
lesions, and symptoms is evaluated as 10 percent disabling.  
Gastritis, atrophic, as a complication of a number of 
diseases, including pernicious anemia, is rated according to 
the underlying condition.  38 C.F.R. § 4.114, Code 7307.  

The evidence for consideration includes VA treatment records 
dated August 1993.  These records show that the veteran was 
afforded a gastroduodenoscopy in response to complaints of 
reflux.  The study was essentially normal.  





The veteran was afforded a VA examination in February 1995.  
His ongoing medical problems were noted to include dyspepsia 
with reflux esophagitis, irritable bowel syndrome, and 
hypertension.  He complained that in spite of therapy, he 
required antacid tablets frequently.  On examination, the 
veteran's abdomen was soft and nontender, without mass, 
organomegaly, or distention.  His bowel sounds were active, 
and there was no costovertebral angle tenderness.  

VA treatment records dated in January 1996 show that the 
veteran was experiencing good control of his gastroesophageal 
reflux disease symptoms.  However, August 1996 records show 
that the veteran was seen for follow-up for acid reflux.  He 
continued to have some breakthrough gastroesophageal reflux 
even with his medication.

The veteran was afforded a VA examination of his stomach in 
January 1997.  He was noted to have a history of surgery with 
removal of part of his colon.  The history of his disability 
in service was noted, as were the results of the 1993 
gastroduodenoscopy.  This study was said to confirm the 
diagnosis of gastroesophageal reflux.  Currently, the veteran 
continued to have signs and symptoms of apastic colon with 
increased amounts of ephelides, some discomfort, and 
difficulty regulating his bowel movements.  

The veteran's examination was essentially unremarkable 
throughout.  The impression was definite gastroesophageal 
reflux disease with esophagitis and moderate gastritis, as 
well as a history of apastic colon with a redundancy of the 
colon and resection of part of the colon without any benefit 
of the symptoms and no permanent defect from the surgery.  
The examiner added that the veteran continued to have signs 
and symptoms of reflux and gastritis.  The apastic colon was 
associated with stress and continued to bother him, but it 
was not benefited by treatment.  

The veteran offered testimony at a personal hearing before a 
hearing officer in May 1997.  He stated that he was using 
medication to try and control his stomach acid and spastic 
colon.  He believed that his medications were effective in 
helping control his symptoms.  The veteran testified that he 
had alternating bouts of diarrhea and constipation.  He said 
that he had discomfort in his abdomen most of the time, and 
that he passed a lot of gas.  See Transcript.  

VA treatment records dated from February 1997 to March 1998 
are contained in the claims folder.  These records show that 
the veteran was seen for treatment of several disabilities on 
a regular basis, including follow-up for his gastroesophageal 
reflux disease.  July 1997 records show that the veteran 
reported times when he would awaken during the night with 
severe burning and even lesions in the back of his throat.  
The assessment included esophagitis.  Additional July 1997 
records show that the veteran had difficulty in controlling 
his gastroesophageal reflux disease.  

January 1998 records show that that the veteran's 
gastroesophageal reflux disease was controlled to the 
veteran's satisfaction.  

The Board is unable to find that an evaluation in excess of 
30 percent is warranted under either of the applicable rating 
codes.  As noted above, the 30 percent evaluation has been 
assigned under the rating code for irritable bowel syndrome.  
This is the code which best reflects the veteran's 
predominant disability picture.  However, the 30 percent 
evaluation is the highest rating allowed under this rating 
code.  38 C.F.R. § 4.114, Code 7319.  In the alternative, the 
rating code for gastritis is also for consideration, as this 
is the rating code under which the veteran was formerly 
evaluated.  The evidence does not show severe hemorrhages or 
large ulcerated or eroded areas, as is required for a 60 
percent rating.  

In this regard, the Board notes that August 1993 
gastroduodenoscopy was normal, and that the additional 
stomach examinations afforded the veteran since that time 
have also been normal.  

Therefore, entitlement to a higher evaluation under this 
rating code is not supported by the evidentiary record.  
38 C.F.R. § 4.114, Code 7307.  None of the other rating codes 
for the evaluation of the digestive system are applicable, as 
the veteran's symptomatology most nearly resembles that of 
the rating code for irritable colon syndrome.  

The May 1997 supplemental statement of the case shows that 
the provisions of 38 C.F.R. § 3.321 for an extraschedular 
evaluation were considered in establishing the current 30 
percent evaluation.  The Board finds that the evidence does 
not provide for an extraschedular evaluation in excess of the 
current 30 percent evaluation under these provisions.  The 
veteran has not offered any testimony concerning the effects 
of his disability on his employability, and there is no 
evidence that his disability has caused him to miss work.  In 
addition, there is no evidence that the veteran has recently 
been hospitalized for his disability.  Therefore, there is no 
basis for an extraschedular evaluation in excess of the 
current 30 percent evaluation for the veteran's gastritis 
with a spastic colon and gastroesophageal reflux disease.  
38 C.F.R. § 3.321.  

Bursitis of the Left Shoulder

Entitlement to service connection for bursitis of the left 
shoulder (major) was established in a June 1984 rating 
decision.  The disability was evaluated as 10 percent 
disabling, and this evaluation currently remains in effect.  

Bursitis is evaluated under limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5019.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  

It is the intention to recognize actually, painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

The veteran was afforded a VA examination of his joints in 
January 1997.  He stated that his left shoulder would hurt 
him once in a while.  On examination, the examiner stated 
that the veteran had a full range of motion.  This was said 
to be from zero to 180 degrees of forward elevation and 
abduction, and 90 degrees of internal and external rotation.  
No crepitus was felt.  The veteran stated that from time to 
time his shoulder would hurt and from time to time he would 
experience crepitus, but that there was currently no 
crepitus.  The diagnosis was a history of bursitis of the 
left shoulder with a full range of motion, but complaints of 
pain on occasion.  A February 1997 X-ray study found that the 
acromioclavicular joint space was narrowed, but that the 
shoulder was otherwise unremarkable.  

At the May 1997 hearing, the veteran testified that he would 
have his shoulder checked when he was treated for other 
disabilities.  He was told that his disability is something 
that comes and goes.  He was not currently taking any 
medication.  

The veteran stated that when his shoulder was hurting, he 
would have trouble getting around.  He would have flare-ups 
that were unrelated to the weather, and noted that he had one 
just two weeks after his January 1997 VA examination.  See 
Transcript. 

VA treatment records dated in November 1997 show the veteran 
complained that his arthritis was acting up.  He did not have 
any specific complaints, and there is no reference to the 
left shoulder. 

The Board is unable to find that an evaluation in excess of 
10 percent is warranted for the veteran's bursitis of the 
left shoulder.  The January 1997 VA examination found that 
the veteran retains full range of motion of his left 
shoulder.  He stated that he experiences occasional pain, but 
the examination was negative for pain at that time.  
Furthermore, VA treatment records dated from May 1995 to 1998 
have been reviewed, but while these show that the veteran has 
complained of arthritic pain of other joints, there is no 
evidence of complaints of pain or any other treatment for a 
flare-up of his bursitis of the left shoulder.  There is no 
evidence of weakness, instability or incoordination contained 
in the claims folder.  Therefore, even with consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
veteran's symptomatology does not more nearly resemble that 
of the next highest rating.  38 C.F.R. § 4.71a, Codes 5003, 
5019.  

The May 1997 supplemental statement of the case shows that 
the provisions of 38 C.F.R. § 3.321 for an extraschedular 
evaluation were considered in reaching a decision for the 
veteran's claim.  The Board finds that the evidence does not 
provide for an extraschedular evaluation under these 
provisions.  The veteran has not offered any testimony 
concerning the effects of his disability on his 
employability, and there is no evidence that his disability 
has caused him to miss work.  In addition, there is no 
evidence that the veteran requires frequent inpatient care 
for his left shoulder disability.  Therefore, there is no 
basis for an extraschedular evaluation for the veteran's 
bursitis of the left shoulder.  38 C.F.R. § 3.321.  


II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

A review of the service medical records is negative for 
evidence of bursitis of the knees or elbows.  The December 
1983 retirement examination was negative for this disability.  
The Report of Medical History obtained at this time noted 
that the veteran replied "yes" to a history of "trick" 
shoulder or elbow.  However, an explanation noted that this 
referred to shoulder pain in 1982.  The 1982 records indicate 
that the veteran was treated for the left shoulder disability 
for which service connection is currently in effect.  The 
veteran answered "no" to a history of a trick or locked 
knee on the December 1983 medical history portion of the 
examination.  

The post service medical records are negative for evidence of 
an elbow or knee disability until many years after discharge 
from service.  May 1995 VA treatment records show that the 
veteran was seen in response to complaints of right elbow 
pain for the past three months.  There was no history of 
trauma.  The diagnosis was bursitis of the right elbow.  The 
examiner did not relate this disability to active service.  

At the May 1997 hearing, the veteran testified that he did 
not have any real problems with his knees and elbows during 
active service.  These joints did not begin to bother him 
until 1993 or 1994.  





VA treatment records dated in November 1997 show that the 
veteran complained that his arthritis was acting up.  The 
records do not specify the joints that were affected. 

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for bursitis of the elbows and knees.  The service 
medical records are completely negative for this disability.  
The veteran testified at the May 1997 hearing that he did not 
have this disability during service, and that he first began 
to have bursitis of the elbows and knees in 1993 or 1994, 
which was nearly 10 years after his discharge.  

The first medical evidence of bursitis of the elbows is dated 
May 1995, which is more than 11 years after the veteran's 
discharge from service.  There is no evidence of a medical 
opinion that relates this disability to either active service 
or to any other service connected disability, and the veteran 
does not contend that his bursitis is related to any other 
service connected disabilities.  Therefore, as there is no 
competent medical evidence linking bursitis of the elbows or 
knees to active service on any basis, the veteran's claim 
must be denied as not well grounded.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 197).

As the appellant's claim for service connection for bursitis 
of the elbows and knees is not well grounded, the doctrine of 
reasonable doubt is not for application to his case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1. 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for bursitis of 
the elbows and knees, VA has no duty to assist the appellant 
in developing his case.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
post-operative residuals of gastritis with a spastic colon 
and gastroesophageal reflux disease is denied. 

Entitlement to an evaluation in excess of 10 percent for 
bursitis of the left shoulder is denied. 

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bursitis of the elbows 
and knees, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


